 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuick-ahm ann Express, Inc. and Truck Drivers,Chauffeurs & Helpers, Local Union 100, affili-ated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Petitioner. Case 9-RC-13669June 15, 1982DECISION AND DIRECTIONBY MEMBERS JENKINS, HUNTER, ANDZIMMERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in an election held April 10, 1981,' and theHearing Officer's report recommending dispositionof same. The Board has reviewed the record inlight of the exceptions and brief and hereby adoptsthe Hearing Officer's findings and recommenda-tions only to the extent consistent herewith.2The Employer is in the business of forwardingair freight by truck. The Petitioner filed a petitionseeking to represent all of the Employer's truck-drivers. The appropriate unit, however, as set forthin the stipulations included all full-time and regularpart-time driver salesmen and dispatchers, and ex-cluded, inter alia, all casual employees. The Boardagent challenged the ballot of employee CharlesHurst on the ground that his name did not appearon the eligibility list. The Petitioner contended thatHurst was a regular part-time driver and thus in-cluded in the unit. The Employer contended thatHurst was a casual employee and therefore express-ly excluded by the clear terms of the stipulation.Following an investigation, the Regional Direc-tor for Region 9 found that substantial issues offact existed with respect to Hurst's status whichcould best be resolved by a hearing. On February23, 1982, a hearing was held before Hearing OfficerAndrew G. Schmidt. On March 12, 1982, theHearing Officer issued his report. He recommend-ed that the challenge to Hurst's ballot be overruledon the ground that Hurst was, at the time of theI The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: four votes for, and fouragainst, the Petitioner; there were three challenged ballots, a number suf-ficient to affect the results of the election.2 In the absence of exceptions thereto, the Board adopts, pro forms, theHearing Officer's recommendation to overrule the challenges to the bal-lots of Eskel Wesley and Thomas Gleeson. We shall direct that their bal-lots be opened and counted.S The stipulation sets forth the appropriate unit as:All full-time and regular part-time driver salesmen and dispatchersemployed by the Employer at its facility located at the Greater Cin-cinnati Airport, Boone County. Kentucky, excluding all casual em-ployees, professional employees, guards and supervisors as defined inthe Act.March 15, 1981, eligibility date, a regular part-timedriver whose interests were closely enough alignedwith those of unit employees so as to warrant hisinclusion in the unit.The Hearing Officer came to this conclusion not-withstanding his findings that (1) the Employer em-ploys two classifications of drivers: roster and extraroster; (2) the roster drivers receive benefits suchas vacations and health and life insurance, accumu-late seniority, and are assigned regular routes; (3)the extra roster drivers, of whom Hurst is one, areutilized only on an on-call basis, receive no fringebenefits at all, and do not accumulate seniority forany purpose. Hurst signed an extra roster employ-ment contract setting forth these terms and condi-tions of employment; (4) Hurst was hired as anextra roster driver and was on that roster for only4 weeks prior to the eligibility date. He worked 0hours his first week and averaged approximately 10hours per week for the next 3 weeks. His pay was$6.50 per hour compared to the $7.60 received bythe lowest paid roster driver; and (5) Hurst workedon a "frequent though unscheduled" basis and per-formed the same tasks as the roster drivers underthe same supervision.Contrary to the Hearing Officer, we find thatHurst is a casual employee and thus excluded fromthe unit by the express terms of the stipulation.Therefore, we find that the challenge to his ballotshould be sustained.The record reveals the following, in addition tothe facts found by the Hearing Officer. The extraroster driver's employment contract signed byHurst states that the Employer makes no commit-ment that an extra roster driver will ever be trans-ferred to the regular roster. Further, the recordshows that no such transfer has ever been made.Extra roster drivers, unlike roster drivers, do nothave assigned trucks and do not maintain companycredit cards. They also have separate payroll andtimecard designations. Hurst's contract also statedan acceptance that "I am not guaranteed that I willreceive any work at any time or receive a mini-mum number of hours each day, week, month, oryear." During the entire 4-week period of his em-ployment prior to the eligibility date, Hurstworked 30.5 hours on 4 different days. By contrast,the average workweek for the regular roster driv-ers during the same 4-week period was over 56hours.In view of the above, we conclude that theHearing Officer's recommendation to overrule thechallenge to Hurst's ballot is not supported by therecord. In concluding that Hurst was a regularpart-time employee, the Hearing Officer placedundue emphasis on the fact that the actual work262 NLRB No. 21220 QUICK-LAHMANN EXPRESS, INC.tasks performed by Hurst were the same as thoseof regular roster drivers and done under the samesupervision. The Board's test, however, for wheth-er an employee is a regular part-time employee asopposed to a casual employee takes into account, inaddition to this factor, the regularity and continuityof employment, tenure of employment, and similar-ity of wages, benefits, and other working condi-tions.4Using these standards, we find that Hurstdid not work regularly during the period prior tothe eligibility date with a reasonable exception ofeither transfer to the regular roster or even of con-tinued employment on the extra roster. We findHurst to be a casual employee excluded from the4 See, e.g., Muncie Newspapers. Inc., 246 NLRB 1088 (1979).unit by stipulation of the parties. Accordingly, weshall sustain the challenge to Hurst's ballot andorder that the Regional Director open and countthe ballots of the two employees discussed in foot-note 2, supraDIRECTIONIt is hereby directed that the Regional Directorfor Region 9 shall, pursuant to the Board's Rulesand Regulations, Series 8, as amended, within 10days from the date of this Decision and Direction,open and count the ballots of Eskel Wesley andThomas Gleeson. The Regional Director thereaftershall prepare and cause to be served on the partiesa revised tally of ballots, and thereafter issue theappropriate certification.221